26 F.3d 131
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Pedro PALOMINO-MACIAS, Petitioner,v.IMMIGRATION & NATURALIZATION SERVICE, Respondent.
No. 93-70909.
United States Court of Appeals, Ninth Circuit.
Submitted May 16, 1994.*Decided June 15, 1994.

Before:  CHOY, SKOPIL, and FERGUSON, Circuit Judges.


1
MEMORANDUM**


2
Pedro Palomino-Macias, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals (BIA)'s denial of his application for registry and a waiver of inadmissibility under section 212(h) of the Immigration and Nationality Act, 8 U.S.C. Sec. 1182(h).  Palomino-Macias contends that the BIA erred in finding that his deportation would not result in extreme hardship to his children, who are United States citizens.


3
We review Board determinations of "extreme hardship" for abuse of discretion.   Hassan v. I.N.S., 927 F.2d 465, 467 (9th Cir.1991);  Cerrilo-Perez v. I.N.S., 809 F.2d 1419, 1421 (9th Cir.1987).  The Board must "state its reasons and show proper consideration of all factors when weighing equities and denying relief."   Hassan, 927 F.2d at 467 (quotations omitted).


4
Here, the BIA did consider the relevant factors before determining that the children would not face extreme hardship due to Palomino-Macias's deportation, and clearly stated its reasons for that determination.  As the BIA's reasons were not irrational, illegal or arbitrary, we conclude that the BIA did not abuse its discretion by denying relief.   See Casem v. I.N.S., 8 F.3d 700, 702 (9th Cir.1993).


5
PETITION DENIED.



*
 The panel unanimously finds this case suitable for submission on the record and briefs and without oral argument.  Fed.R.App.P. 34(a), Ninth Circuit Rule 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3